Citation Nr: 1624853	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-49 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  

The issue was remanded in January 2014 for additional development, and now returns for further appellate review.

As noted in the January 2014 remand, the appeal previously also included a claim for service connection for peripheral neuropathy of the lower extremities.  In a rating decision dated April 2014, the agency of original jurisdiction (AOJ) granted service connection for peripheral neuropathy of the lower extremities.  Consequently, such is a full grant of the benefits sought on appeal and, thus, this issue is no longer properly before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The January 2014 Remand directed that a VA medical opinion be obtained in order to determine whether the Veteran has peripheral neuropathy of his upper extremities and, if so, the etiology of such disorder.  For any extremity found not to be affected by peripheral neuropathy, the examiner was directed to reconcile that finding with the Veteran's statements regarding ongoing neurological symptomatology in his bilateral upper extremities, as documented in his VA treatment records and in his testimony at his September 2013 hearing before the undersigned.  

The requested examination took place in March 2014.  At such time, the examiner noted that there was mild paresthesia, strength 4/5, and diminished reflexes in both upper extremities.  However, he concluded that the Veteran does not have peripheral neuropathy of the bilateral upper extremities, because "the [V]eteran has normal sensation, vibratory sense and strength in his upper extremities."  The examiner did not reconcile this finding with the Veteran's competent reports of neurological symptomatology in his upper extremities.  Moreover, the rationale for his conclusion is directly contradicted by the findings on the physical evaluation of the Veteran's upper extremities, which noted paresthesia, as well as diminished strength and reflexes in the upper extremities.  As a result, it is necessary to obtain a clarifying opinion from the March 2014 examiner.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who offered the etiological opinion in March 2014.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the March 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is asked to furnish an opinion with respect to the following questions:

(A) Is it at least as likely as not (probability of 50 percent or greater) that the paresthesia, diminished strength, and diminished reflexes in the bilateral upper extremities noted during the physical evaluation of the Veteran, and described by him during his September 2013 hearing, are attributable to peripheral neuropathy?  If the examiner finds that such is not attributable to peripheral neuropathy, he or she must provide a detailed rationale for that finding, and identify the disease process to which such symptoms are attributable, if such is possible.  

(B) If the examiner finds that the Veteran does have peripheral neuropathy in one or both of his upper extremities, he or she should then offer an opinion as to whether such is at least as likely as not related to the Veteran's military service, to include his presumed exposure to herbicides therein, or, alternatively, whether such is at least as likely as not caused OR aggravated (increased in severity) by the Veteran's service-connected diabetes.  If the opinion is that any such disability is aggravated by the service-connected diabetes, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation should be stated.  

In rendering the above opinion, the examiner must reconcile the conflict in the record as to whether peripheral neuropathy is etiologically related to diabetes or pre-dated diabetes, to include as a result of alcohol abuse.

The examiner should provide supporting rationale for each opinion expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The clinician must state in the examination report that the record has been reviewed.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




